TIEICE      ATTOHNEY                  GENERAL

                                OF   TEXAS




Mr. Henry Wade                       Opinion No. C- 480
District Attorney
Dallas, Texas                        Re:   Whether land originally acquired
                                           by the County of Dallas by quit-
                                           claim deed and used by said
                                           county as a county road and
                                           later annexed to the City of
                                           Dallas, can be lawfully abandoned
                                           and closed by the City of Dallas
                                           without permission of the county,
Dear Mr. Wade:                             and related questions.
You have submitted        for    our consideration       the following   questions:
     1. When a city annexes territory   wherein is located a
     county road, does the county thereby lose title   to such
     road:
                  if   the county holds      fee title?
                  If   the county holds      easement title?

     2.  Can the city thereafter  lawfully abandon and close
     such road without permission of the county:
                  if   the county holds         fee title?
          Iii 1   if   the county holds         easement title?

     3.  If the city proceeds to abandon such road,                  does the
     county retain any title  In such roadway:
                  If the county holds           fee title?
          Ik 1    If the county holds           ea,sement title?
 In view of the hereinafter    mentioned authorities,   we deem it
 unnecessary to answer the question regarding the estate ac-
 quired by the county by virtue     of the deed you have submitted
 for our consideration.     County roads and city streets belong
 to the State, and therefore    there was never any title    in the
 County of Dallas that would pass to the City of Dallas after
 annexation.   Title to city streets    is vested in the State.
 28 Tex.Jur.2d 162, Highways and Streets       Sec. 134; City of
 Mission v. Popplewell,   156 Tex. 269, 294 S.W.2d 'j'lpm);
-Texarkana v. Southwestern Tel. & Telegraph Co., 106 S.W. 915,
                                       -2271-
                                                                         I   -.   ,




Mr. Henry Wade, page       2   (c-480)


(Tex.Civ.App.     1907).
In regard to title to county roads, in the case of Robbins
v. Limestone County, 114 Tex. 345, 268 S.W. 915 (19r
the Supreme Court held:
         “While the title, under the authority   of law,
     was taken in the name of the county and under
     statutory  authority, and the county was authorized
     and charged with the construction   and maintenance
     of the public roads within its boundaries,    yet it
     was for the state and for the benefit    of the state
     and the people thereof.”
In the same case on page 918, the delegation           of some powers
to another political subdivision was stated           thus:
         “The establishment       of public highways being
     primarily a function of government belonging .to
     the state,
             .-  . the right
                          -     to_ establish   them resides
     prlmarlly   ln the Legislature, and, ln the absence
     of constitutional      restrictions,     the Legislature
     mag exercise    that right direct       or delegate It to
     a political    subdivision     of the state,    or to such
     other agency or instrumentality,          general or local
     in its scope, as It may determine.”
The City of Dallas Is a Home Rule city and is governed by
Articles   1165-1182f, Vermonta Civil Statutes.   Dallas Co,
W.C. and I.D. No. 3 v. City of Dallas,    149 Tex. 3b2, 233
 . W. 2d 291 (19501.
By Article      1175, Section 18, Vernonts Clvll Statutes,  the
Legislature      delegates  to the cities powers therein contained:
          “TO control,   regulate and remove all obstructions
      or other encroachments or encumbrances on any public
      street,  alley or ground, and to narrow, alter,     widen
      or straighten    any such streets, alleys,  avenues or
      boulevards,   and to vacate and abandon and close any
      such streets,    . . . over and upon the streets   or
      avenues of such city. ” (mnphasls added)
In Feris v. Bassett,       227 S.W.233,   (Tex.Civ.App..   1921),   It
Is stated:
                   An incorporated   city or town under
      our &&es        has the exclusive   control of all the
      streets and highways within the limits of the
      corporation,    and, when such corporation   in Its
                                 -2272-
Mr. Henry Wade, page 3 (C-480)



     creation  or by subsequent extension  embraces
     within its limits a portion of a public county
     road, such road becomes thereafter   a street of
     the city and is no longer subject to the control
     of the county, and all the rights of the county
     in such highway passes to the city."
Again, in City of San Antonio v. Bexar Metropolitan Water
District, m    S W 2d 491 (Tex.Civ.App. 1958, error ref.1,
6-t       held:'  '
         "When the city annexed the road,        it succeeded
     to all authority    over the road that      the county
     theretofore  held."
Accordingly,   whatever    authority  the county had over the road
in question inured to      the city upon annexation of the area.
The county thereupon      lost all authority   over such road. Under
Article   1175, Section     18, supra, the city could abandon and
close such street.
In answer to question No. 1, the county never held any kind
of title to the street in question.   In answer to question
No. 2, under and according to the profllslons  of Article 1175,
Section 18, permission of the county to close a city street
is not necessary.   The answer to question No. 3 is that the
county never owned title  to the road or street at any time.
                      SUMMARY
         Title to roadways and streets  is in the State
     and not in the county or city.    The City of Dallas,
     after annexing an area including a county road, does
     not need the permission of the county to abandon and
     close such road or street.
                                Yours   very truly,
                                WAGGONER CARR
                                Attorney General


                                BY
                                  gavavidLongoria   0
                                  Assistant  Attorney    General
DL:gm

                                 -2273-
Mr. Henry Wade, page 4 (C-480)


APPROVED:
OPINION COMMITTBE
W. V. Geppert, Chairman
Harold Kennedy
Bill Allen
Milton Richardson
Paul Phy
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                            -2274-